EXHIBIT 10.7



RESTATED
 1989 DEFERRED COMPENSATION AGREEMENT

THIS AGREEMENT is made and entered into effective as of December 19, 2007, by
and between Venture Financial Group, Inc., a Washington corporation and holding
company of Venture Company (the “Company”), and Ken Parsons, an individual
residing in the State of Washington (the “Executive”).

RECITALS

                    A.     The Executive and the Company (formerly known as
“First Community Bankcorp”) are parties to Deferred Compensation Agreement dated
April 10, 1989, subsequently amended October 20, 1998 and December 22, 2004 (the
“Old Agreement”).

                    B.     The parties desire to amend and restate the Old
Agreement so that it complies with Internal Revenue Code Section 409A, which was
promulgated pursuant to the American Jobs Creation Act of 2004.

                    C.     The parties agree that the Old Agreement shall be
superseded in its entirety by this Agreement, and the benefit to Executive shall
be on the terms and conditions set forth herein.

AGREEMENT

        1.      Terms and Definitions.

                1.1 Administrator. The Company shall be the "Administrator" and,
solely for the purposes of ERISA, the “fiduciary” of this Agreement where a
fiduciary is required by ERISA.

                1.2 The Code. The “Code” shall mean the Internal Revenue Code of
1986, as amended (the “Code”).

        2.     Previous Deferral. Executive deferred compensation for services
rendered to the Company over the 120 month period beginning February 1, 1989
pursuant to the Old Agreement.

        3.     Executive Benefits Payments.

.                 3.1 Death Benefit. If Executive dies before attaining his 62nd
birthday, the Company will pay his beneficiary $1,461.72 per month for a period
of 240 months, beginning the month following the month in which Executive dies.
The benefits payable under this Section 3.1 will be payable to the beneficiary
selected by the Executive at any time, with consent of the Company, by written
agreement accepted by both parties and attached to this Agreement. In the event
that the Executive has failed to name a beneficiary, or if all beneficiaries
have predeceased the Executive, payment of any benefit shall be to the
Executive’s spouse, if living, otherwise the

1

--------------------------------------------------------------------------------

surviving children born of the Executive’s marriage with such spouse, in equal
shares. If Executive dies leaving no spouse nor children, the benefits will be
paid to the executors or administrators of the Executive’s estate.

        3.2 Retirement Age Benefit. When the Executive attains age 62, the
Company will pay him $2,192.58 per month for 120 consecutive months. The first
payment will commence on the first day of the month following the month in which
the Executive attains age 62. If the Executive shall die after the payments have
commenced but before the expiration of the 120th month period, the unpaid
balance of the payments due will continue to be paid by the Company to the
beneficiaries designated under Section 3.1.

        4.      Claims Procedure.

                4.1 Claim to Administrator. The Administrator will make all
determinations as to the right of Executive to a benefit under the Agreement. If
the Executive does not receive the benefit to which the Executive, his
beneficiary, or his legal representative (the “Claimant”) believes the Executive
is entitled under this Agreement, the Claimant may file a claim for benefits in
writing. Claims will be granted or denied within 30 days after receipt. In the
event that the Administrator denies a claim for benefits, the Claimant will be
notified in writing. Such notice will set forth the specific reasons for the
denial, the specific provisions of this Agreement on which the denial is based,
a description of any additional materials or information necessary to perfect
the claim along with an explanation of why such material or information is
necessary, and an explanation of the claim review procedure. If no action is
taken by the Administrator on a claim within 30 days after its receipt, the
claim will be deemed to be denied for purposes of the following review
procedure.

                4.2 Appeal to Administrator. If a claim is denied in whole or in
part, the Claimant may request the Administrator to review its decision, or
alternatively, the Claimant may be bring a claim in arbitration under Paragraph
4.3. If the Claimant requests that the Administrator review the decision, this
request must be made in writing within 60 days after the claim has been denied
or is deemed to be denied under Paragraph 4.1 and must set forth all of the
grounds upon which the request is based, any facts in support of the request,
and any issues or comments which the Claimant considers relevant to the review.
In preparing a request for review, the claimant will be entitled to review any
documents that are pertinent to his or her claim at the office of Company during
regular business hours. The Administrator will act upon each request for review
as soon as possible but not later than 60 days after the request for review is
received unless additional time is required because of special circumstances. If
additional time is required, the Claimant will be notified in writing before the
expiration of 60 days from receipt of the appeal. In no event may the time for
reaching a decision upon appeal be extended beyond 120 days after receipt of the
notice of appeal. The Administrator will make an independent determination
concerning the claim for benefits under this Agreement and will give written
notice of its decision to the Claimant. If the Administrator fails to deliver a
decision within 60 days after receipt of the request for review, the claim will
be deemed denied on review. If the Administrator denies the claim or the claim
is deemed denied, the Executive may pursue any right to challenge the
Administrator’s decision that the Executive may have under ERISA, or
alternatively may arbitrate the claim under Paragraph 4.3.

2

--------------------------------------------------------------------------------

                4.3 Arbitration of Disputes. All claims, disputes and other
matters in question arising out of or relating to this Agreement or the breach
or interpretation thereof, other than those matters which are to be determined
by the Company in its sole and absolute discretion, shall be resolved by binding
arbitration before a representative member, selected by the mutual agreement of
the parties, of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”),
located in Seattle, Washington. In the event JAMS is unable or unwilling to
conduct the arbitration provided for under the terms of this paragraph, or has
discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties, of the American Arbitration
Association (“AAA”) located in Seattle, Washington, shall conduct the binding
arbitration referred to in this paragraph. Notice of the demand for arbitration
shall be filed in writing with the other party to this Agreement and with JAMS
(or AAA, if necessary). In no event shall the demand for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations. The arbitration shall be subject to such rules of
procedure used or established by JAMS, or if there are none, the rules of
procedure used or established by AAA. Any award rendered by JAMS or AAA shall be
final and binding upon the parties, and as applicable, their respective heirs,
beneficiaries, legal representatives, agents, successors and assigns, and may be
entered in any court having jurisdiction thereof. The obligation of the parties
to arbitrate pursuant to this clause shall be specifically enforceable in
accordance with, and shall be conducted consistently with, the provisions of the
Washington Code of Civil Procedure. Any arbitration hereunder shall be conducted
in Lacey, Washington, unless otherwise agreed to by the parties.

                4.4 Attorneys’ Fees. In the event of any arbitration or
litigation concerning any controversy, claim or dispute between the parties
hereto, arising out of or relating to this Agreement or the breach hereof, or
the interpretation hereof, (a) each party shall pay his own attorneys’
arbitration fees incurred pursuant to 4.3 hereof; and (b) if the Executive
prevails, he shall be entitled to recover from the other party reasonable
expenses, attorneys’ fees and costs incurred in the enforcement or collection of
any judgment or award rendered. The term “prevails” applies if the arbitrator(s)
or court finds that the Executive is entitled to contested money payments from
the other, but does not necessarily imply a judgment rendered in favor of the
Executive.

        5.     Status as an Unsecured General Creditor. Executive agrees that:
(i) the Executive shall have no legal or equitable rights, interests or claims
in or to any specific property or assets of the Company as a result of this
Agreement; (ii) none of the Company’s assets shall be held in or under any trust
for the exclusive benefit of the Executive or held in any way as security for
the fulfillment of the obligations of the Company under this Agreement; (iii)
all of the Company’s assets shall be and remain the general unpledged and
unrestricted assets of the Company; (iv) the Company’s obligation under this
Agreement shall be that of an unfunded and unsecured promise by the Company to
pay money in the future; and (v) the Executive shall be an unsecured general
creditor with respect to any benefits which may be payable under the terms of
this Agreement.

3

--------------------------------------------------------------------------------

        6.      Miscellaneous.

                6.1 Opportunity To Consult With Independent Advisors. The
Executive acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, Section 409A of the Code, and any other taxes,
costs, expenses or liabilities whatsoever related to such benefits, which in any
of the foregoing instances the Executive acknowledges and agrees shall be the
sole responsibility of the Executive notwithstanding any other term or provision
of this Agreement. The Executive further acknowledges and agrees that the
Company shall have no liability whatsoever related to any such personal tax
effects or other personal costs, expenses, or liabilities applicable to the
Executive and further specifically waives any right for himself or herself, and
his or her heirs, beneficiaries, legal representatives, agents, successor and
assign to claim or assert liability on the part of the Company related to the
matters described above in this Paragraph 6.1. The Executive further
acknowledges that he has read, understands and consents to all of the terms and
conditions of this Agreement, and that he enters into this Agreement with a full
understanding of its terms and conditions.

                6.2 Notice. Any notice to be delivered under this Agreement
shall be given in writing and shall be deemed delivered when received or three
days after mailing, by certified mail, postage prepaid, addressed to the
Company’s principal executive office or to Executive at Executive’s last known
address on the records of the Company, if mailed. Either party may designate an
address for notices by written notice to the other.

                6.3 Assignment. The Executive shall have no power or right to
transfer, assign, anticipate, hypothecate, modify or otherwise encumber any part
or all of the amounts payable hereunder, nor, prior to payment in accordance
with the terms of this Agreement, shall any portion of such amounts be: (i)
subject to seizure by any creditor of the Executive, by a proceeding at law or
in equity, for the payment of any debts, judgments, alimony or separate
maintenance obligations which may be owed by the Executive; or (ii) transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. Any
such attempted assignment or transfer shall be void.

                6.4 Binding Effect/Merger or Reorganization. This Agreement
shall be binding upon and inure to the benefit of the Executive and the Company.
Accordingly, the Company shall not merge or consolidate into or with another
corporation, or reorganize or sell substantially all of its assets to another
corporation, firm or person, unless and until such succeeding or continuing
corporation, firm or person agrees to assume and discharge the obligations of
the Company under this Agreement.

                6.5 Entire Agreement. This Agreement supersedes the Old
Agreement, but for clarity does not supersede any other deferred compensation
arrangements between Executive and the Company outstanding as of the date
hereof. Each party to this Agreement acknowledges that no other representations,
inducements, promises, or agreements, oral or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not set forth herein,
and

4

--------------------------------------------------------------------------------

that no other agreement, statement, or promise not contained in this Agreement
shall be valid or binding on either party.

                6.6 Modifications. Any amendments or modifications of this
Agreement shall be effective only if it is in writing and signed by each party
or such party’s authorized representative. Notwithstanding the foregoing, this
Agreement may not be amended to accelerate the timing of distributions of the
benefits unless such acceleration is specifically permitted under Section 409A
of the Code. Any amendment to delay the payments or a change the form of
payment, is subject to the following limitations:

                                (a) the amendment may not take effect until at
least twelve (12) months after the date on which the amendment is made;

                                (b) other than in the event of death, the first
payment with respect to such amendment must be deferred for a period of at least
five (5) years from the date such payment otherwise would have been made; and

                                (c) an amendment related to a payment to be made
at a specified time may not be made less than twelve (12) months prior to the
date of the first scheduled payment.

                6.7 IRC Section 409A Compliance. Notwithstanding any other
provision of Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement shall be provided and
paid in a manner, and at such time and in such form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Any provision in this
Agreement that is determined to violate the requirements of Section 409A shall
be void and without effect. To the extent permitted under Section 409A, the
parties shall reform the provision, provided such reformation shall not subject
the Executive to additional tax or interest and the Company shall not be
required to incur any additional compensation as a result of the reformation. In
addition, any provision that is required to appear in this Agreement that is not
expressly set forth shall be deemed to be set forth herein, and this Agreement
shall be administered in all respects as if such provision were expressly set
forth. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code Section 409A.

                6.8 Governing Law. This Agreement shall be governed by the laws
of the State of Washington.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement on the date first above-written.



                                      COMPANY
 

                                                                                                                     
VENTURE FINANCIAL GROUP, INC.

By: /s/ Jim Arneson
Jim Arneson, President
 

                                             EXECUTIVE

/s/ Ken Parsons
Ken F. Parsons
 

                                                                                      
Executives Date of Birth: 2/22/45





RESTATED 1989 DEFERRED COMPENSATION AGREEMENT



6

--------------------------------------------------------------------------------